Exhibit 10.2




LETTER OF CREDIT PLEDGE FORM




PLEDGE AGREEMENT




           PLEDGE AGREEMENT, dated as of July 27, 2009, between M/I Homes, Inc.,
a corporation organized and existing under the laws of the State of Ohio
(together with its successors and permitted assigns, the “Pledgor”), and
CITIBANK, N.A. (together with its successors and assigns, the “Bank”).


PRELIMINARY STATEMENTS:


(1)  The Pledgor has deposited the amount of $1 in a special non-interest
bearing cash collateral account (the “Account”) with the Bank at its office at
399 Park Avenue, New York, New York 10022, Account No. 3685-5852, ABA No.
021-000-089, in the name of the Pledgor but under the sole control and dominion
of the Bank and subject to the terms of this Agreement.


(2)   The Bank has been requested to issue, and after the date hereof may be
requested to issue (it being understood that any future issuances are at the
sole discretion of the Bank), one or more of its irrevocable letters of credit
listed on Schedule A attached hereto and made a part hereof, which Schedule A
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms hereof (each such letter of credit, as amended or otherwise modified
from time to time, a “Letter of Credit”) for the benefit of the beneficiaries
listed on Schedule A, in the face amounts listed on Schedule A, and for the
account of  the Pledgor pursuant to one or more Applications and Agreements for
Standby Letters of Credit listed on Schedule A  (together with any related
instruments and documents, as the same may be amended, supplemented or otherwise
modified from time to time, the “Applications”).

 
(3)  It is a condition precedent to the issuance of the Letters of Credit that
the Pledgor shall have made the pledge contemplated by this Agreement.  The
Pledgor will derive substantial direct and indirect benefit from the
transactions contemplated by the Letters of Credit.


NOW THEREFORE, in consideration of the premises and in order to induce the Bank
to issue the Letters of Credit, the Pledgor hereby agrees as follows:


SECTION 1.  Pledge.  The Pledgor hereby pledges to the Bank, and grants to the
Bank a security interest in and express right of setoff against, all of the
right, title and interest of the Pledgor in, to and under the following
property, whether now owned or existing or hereafter from time to time acquired
or coming into existence (collectively, the “Collateral”):


(a)   the Account, all funds held therein or credited thereto, all rights to
renew or withdraw the same, and all certificates and instruments, if any, from
time to time representing or evidencing the Account;


(b)  any notes, deposit accounts, certificates of deposit or instruments
evidencing the Account or any funds held in or credited to the Account or
otherwise carried in the Account;


(c)  any financial assets (as defined in Section 8-102(a)(9) of the Uniform
Commercial Code in effect in the State of New York from time to time (the
“Code”)) or investment property arising out of the investment of any funds held
in or credited to the Account or otherwise carried in the Account and any
security entitlement (as defined in Section 8-102(a)(17) of the Code) with
respect to such financial assets or investment property;


(d) any interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Collateral; and


(e)  all proceeds of any and all of the foregoing Collateral.


The Pledgor and the Bank agree that the Bank shall have sole control and
dominion over the Collateral.


SECTION 2.  Security for Obligations.  This Agreement secures the payment of (a)
all obligations of the Pledgor now or hereafter existing under and in connection
with each Application, whether for reimbursement of amounts drawn under any
Letter of Credit, interest, fees, expenses or otherwise, and (b) all obligations
of the Pledgor now or hereafter existing under this Agreement (all such
obligations of the Pledgor  being collectively the “Obligations”).


SECTION 3.  Delivery of Collateral.  All certificates or instruments, if any,
representing or evidencing the Collateral or any portion thereof shall be
delivered to and held by or on behalf of the Bank pursuant hereto and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Bank.  The Bank shall have the right, at any time
in its discretion and without notice to the Pledgor, to transfer to or register
in the name of the Bank or any of its nominees any or all of the Collateral.  In
addition, the Bank shall have the right at any time to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations.


SECTION 4.  Maintaining the Account.  So long as any Letter of Credit shall
remain outstanding or any amount shall remain unpaid under an Application, the
Pledgor will maintain the Account with the Bank; and it shall be a term and
condition of the Account, notwithstanding any term or condition to the contrary
in any other agreement relating to the Account, that:


(a)  the Bank will have sole control and dominion over the Account and any
security entitlement relating to the Collateral;


(b)  all financial assets (other than cash) credited to the Account will be
registered in the name of the Bank, indorsed to the Bank or in blank or credited
to a security account (as defined in Section 8-501 of the Code) maintained in
the name of the Bank, and in no case will any such financial asset be registered
in the Pledgor's name, payable to its order or specially indorsed to the Pledgor
unless further indorsed to the Bank or in blank;


(c)  all interest on the Account, distributions in respect of any financial
assets credited to the Account and all other proceeds of the Collateral will be
deposited and held in the Account; and


(d)  except as otherwise provided by the provisions of Section 6 and Section 13,
no amount (including interest on the Account or distributions in respect of any
financial assets credited to the Account or other proceeds of any Collateral)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Pledgor or any other person or entity from the Account.


The Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or governmental authority, as may now or hereafter be
in effect.  The parties acknowledge and agree that the Account is a “deposit
account” with respect to any cash credited to the Account and is a “securities
account” with respect to any financial assets (other than cash) credited to the
Account, and that the Bank is a “securities intermediary” (as defined in Section
8-102(14) of the Code) with respect to such securities account.


SECTION 5.  Investing of Amounts in the Account.  If requested by the Pledgor,
the Bank will, subject to the provisions of Section 6 and Section 13, from time
to time (a) invest amounts on deposit in the Account in sweep investments
offered by the Bank or such deposit accounts, certificates of deposit, bankers'
acceptances, debt instruments, investment property or financial assets as the
Pledgor may select and the Bank may approve and (b) invest interest paid on the
property referred to in clause (a) above, and reinvest other proceeds of any
such property which may mature or be sold, in each case in sweep investments
offered by the Bank or such deposit accounts, certificates of deposit, bankers'
acceptances, debt instruments, investment property or financial assets as the
Pledgor may select and the Bank may approve.  Interest and proceeds that are not
invested or reinvested as provided above will be deposited and held in the
Account. The Bank and the Pledgor agree that all property (other than cash)
referred to in this Section 5 and carried in the Account shall be treated as
financial assets under Article 8 of the Code.


SECTION 6.  Release of Amounts.  So long as no Event of Default (as defined in
any Application, an “Event of Default”) or event which, with the giving of
notice or the lapse of time, or both, would become an Event of Default shall
have occurred and be continuing, the Bank will pay and release to the Pledgor or
at its order, at the request of the Pledgor, accrued interest due and payable on
the Account and income in respect of financial assets credited to the Account
(other than income constituting a return of the principal thereof, whether upon
sale, redemption or maturity).


           SECTION 7.  Representations and Warranties.  The Pledgor represents
and warrants as follows:


(a)  The Pledgor is the legal and beneficial owner of the Collateral free and
clear of any lien, security interest, option or other charge or encumbrance
except for the security interest created by this Agreement.


(b)  The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral, securing the
payment of the Obligations.


(c)  No consent of any other person or entity and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required (i) for the pledge by the Pledgor of the Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by the Pledgor, (ii) for the perfection or maintenance of the security
interest created hereby (including the first priority nature of such security
interest) or (iii) for the exercise by the Bank of its rights and remedies
hereunder.


(d)  There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.


(e)  The Pledgor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.


(f)  The execution, delivery and performance by the Pledgor of this Agreement
and the transactions contemplated hereby are within the Pledgor's corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene the Pledgor's charter or by-laws, (ii) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award,
or (iii) conflict with or result in the breach of, or constitute a default
under, any material contract binding on or affecting the Pledgor or any of its
properties.  This Agreement has been duly executed and delivered by the Pledgor.


(g)  This Agreement is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms.

 
SECTION 8.  Further Assurances.  (a)  The Pledgor agrees to promptly provide the
following to the Bank, each in form and substance satisfactory to the Bank: (i)
a counterpart of this Agreement duly executed by the Pledgor and the Bank; (ii)
certified copies of the resolutions of the Pledgor’s Board of Directors
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental and third party approvals, if any, with
respect to this Agreement; and (iii) a certificate of the Pledgor’s Secretary or
Assistant Secretary certifying the names and true signatures of the Pledgor’s
officers authorized to sign this Agreement and any other documents to be
delivered hereunder.

 
SECTION 9.  Transfers and Other Liens.  The Pledgor agrees that it will not (a)
sell, assign (by operation of law or otherwise), or otherwise dispose of, or
grant any option with respect to, any of the Collateral, or (b) create or permit
to exist any lien, security interest, option or other charge or encumbrance upon
or with respect to any of the Collateral, except for the security interest under
this Agreement, or (c) file, authorize or permit to be on file, in any
jurisdiction, any financing statement with respect to the Collateral in which
the Bank is not named as the sole secured party.


SECTION 10.  Bank Appointed Attorney-in-Fact.  The Pledgor hereby appoints the
Bank the Pledgor's attorney-in-fact, with full authority in the place and stead
of the Pledgor and in the name of the Pledgor or otherwise, from time to time in
the Bank's discretion to take any action and to execute any instrument which the
Bank may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation, to receive, indorse and collect all
instruments made payable to the Pledgor representing any interest payment,
dividend or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same.


SECTION 11.  Bank May Perform.  If the Pledgor fails to perform any agreement
contained herein, the Bank may itself perform, or cause performance of, such
agreement, and the expenses of the Bank incurred in connection therewith shall
be payable by the Pledgor under Section 14.


SECTION 12.  The Bank's Duties.  The powers conferred on the Bank hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Bank shall have no duty as to any Collateral, including as to
(a) the investment or reinvestment of the Collateral (except as provided in
Section 5), (b) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Bank has or is deemed to have knowledge of such
matters, or (c) the taking of any necessary steps to preserve rights against any
parties or any other rights pertaining to any Collateral.  The Bank shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Bank accords its own property.


SECTION 13.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing, then the Bank may take one or both of the following actions:


(a)  
      The Bank may, without notice to the Pledgor except as required by law and
at any

time or from time to time, charge, setoff and otherwise apply all or any part of
the Account against the Obligations or any part thereof.


(b)  
     The Bank may exercise in respect of the Collateral, in addition to other
rights and

remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the Code (whether or not the Code
applies to the affected Collateral).


SECTION 14.  Expenses.  The Pledgor will upon demand pay to the Bank the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Bank may incur in
connection with (a) the administration of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (c) the exercise, enforcement or preservation of any of the
rights of the Bank hereunder or (d) the occurrence of any Event of Default or
the failure by the Pledgor to perform or observe any of the provisions hereof.


SECTION 15.  Security Interest Absolute.   All rights of the Bank and security
interests hereunder, and all obligations of the Pledgor hereunder, shall be
absolute and unconditional irrespective of:


(i)  any lack of validity or enforceability of any Letter of Credit, any
Application or any other agreement or instrument relating thereto;


(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
consent to departure from any Letter of Credit or any Application, including
without limitation, any increase in the Obligations resulting from the extension
of additional credit to the Pledgor or any of its subsidiaries or otherwise;


(iii)  any taking, exchange, release or non-perfection of any other collateral,
or any taking, release or amendment or waiver of or consent to departure from
any guaranty, for all or any of the Obligations;


(iv)  any manner of application of collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of the Pledgor
or its subsidiaries;


(v)  any change, restructuring or termination of the corporate structure of the
Pledgor  or any of its subsidiaries; or


(vi)  any other circumstance which might otherwise constitute a defense
available to, or a discharge of,  the Pledgor.


SECTION 16.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Pledgor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Bank,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


SECTION 17.  Addresses for Notices.  All notices and other communications
provided for hereunder shall be in writing (including faxes) and mailed,
telecopied or delivered to it, if to the Pledgor, at its address at 3 Easton
Oval, Columbus, Ohio 43219; Attn:  Phillip G. Creek, and if to the Bank, at its
address at Citibank, N.A., 388 Greenwich Street, New York, New York 10013,
Attention: Marni McManus, or, as to either party, at such other address as shall
be designated by such party in a written notice to the other party.  All such
notices and other communications shall, when mailed or faxed, be effective when
deposited in the mails or faxed, respectively.


SECTION 18.  Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the payment in full of the Obligations and all other
amounts payable under this Agreement and the expiry of all Letters of Credit,
(b) be binding upon the Pledgor, its successors and assigns, and (c) inure to
the benefit of, and be enforceable by, the Bank and its respective successors,
transferees and assigns.  Upon the payment in full of the Obligations and all
other amounts payable under this Agreement and the expiry of all Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the Pledgor.  Upon any such termination, the Bank
will, at the Pledgor's expense, return to the Pledgor such of the Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence such termination.


SECTION 19.  Governing Law; Terms.  This Agreement shall be governed by and
construed in accordance with the law of the State of New York.  Unless otherwise
defined herein or in any Application, terms defined in Article 8 and Article 9
of the Code are used herein as therein defined.  The parties agree that New York
is the “bank’s jurisdiction” (as defined in Section 9-304 of the Code) and the
“securities intermediary’s jurisdiction” (as defined in Section 8-110 of the
Code) with respect to the Bank for all purposes under this Agreement and under
the Code.


SECTION 20.  Consent to Jurisdiction.   The Pledgor irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any New York
State or Federal court located in the City of New York over any suit, action or
proceeding arising out of or relating to this Agreement, (ii) accepts for itself
and in respect of its property the jurisdiction of such courts, (iii) waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such courts and any claim that any such suit, action or proceeding has
been brought in an inconvenient forum and (iv) consents to the service of any
process, summons, notice or document in any such suit, action or proceeding by
registered mail addressed to the Pledgor at its address specified in Section
17.  A final judgment in any such suit, action or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing herein will affect the right of the Bank
to serve legal process in any other manner permitted by law or affect the Bank’s
right to bring any suit, action or proceeding against the Pledgor or its
property in the courts of other jurisdictions.  To the extent that the Pledgor
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, the Pledgor irrevocably waives such immunity in
respect of its obligations under this Agreement.




SECTION 21.  WAIVER OF JURY TRIAL.  EACH OF THE PLEDGOR AND THE BANK IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BANK’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT HEREOF.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
written above.

 
M/I Homes, Inc.




By: ___________________________
                                                                                          Name:
Phillip G. Creek
                                                                    
Title:   Executive Vice President & CFO




CITIBANK, N.A.


By: ___________________________
                                                                     Name:
                                                                     Title:


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A (as of July 27, 2009)
(of Pledge Agreement dated as of July 27, 2009 between M/I Homes, Inc. and
Citibank, N.A.)




 
 
[Letters of Credit]
 
 
[Beneficiaries]
 
 
[Face Amounts]
[Applications and Agreements for Standby Letters of Credit]
 
 
 
     
 
 
 
     
 
 
 
     






